Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.

Reasons for Allowance
Claims 1-6 and 9-20 are allowed and have been renumbered 1-18.  
The following is an examiner’s statement of reasons for allowance: for claim 1, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole a microwell device that includes the microwells including a cavity being recessed on the substrate and an opening, and wherein a diameter of the opening is smaller than a largest inner diameter of the cavity and the largest inner diameter of the cavity ranges from 38.7 m to 83.6 m; wherein the plurality of microwells are curved, and the diameter of the opening ranges from 26 m to 56.3 m.
For claim 18, the prior art fails to teach or fairly suggest the method of manufacturing a microwell plate that includes the steps of producing a microcolumn array from a first template by photolithography or soft lithography, wherein the microcolumn array includes a plurality of microcolumns; coating a lift-off layer on the microcolumn array; (c) disposing a plurality of glass microspheres on each of the plurality of the microcolumns of the microcolumn array; pouring silicone onto the microcolumn array disposed with the glass microspheres, then curing the silicone, and then separating the cured silicone from the microcolumn array and the glass microspheres to form a second template having a plurality of microcavities; and pouring epoxy material onto the second template, then curing the epoxy material, and then separating the cured epoxy material from 19the second template to form a microwell device mold; and (f) pouring a mold material onto the microwell device mold, then curing the mold material, and then separating the cured mold material from the microwell device mold to obtain the microwell device.  These limitations are in combination of the claim as a whole.
The closest prior art is DeLouise et al. (US 2013/0012413 A1) which discloses a microbubble array, but does not disclose the particular diameters of he claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799